Franklin C.P. No. 01CR063615. This cause came on for further consideration of appellant’s motion for stay of execution pending disposition of state remedies. Upon consideration thereof,
IT IS ORDERED by the court that the motion for stay be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that this stay shall remain in effect until exhaustion of all state post-conviction proceedings, including any appeals.
IT IS FURTHER ORDERED by the court that counsel for appellant and for the appellee shall notify this court when all proceedings for post-conviction relief before the courts of this state have been exhausted.